Fourth Court of Appeals
                                         San Antonio, Texas
                                               September 8, 2014

                                             No. 04-13-00370-CV

                            IN RE Rowland J. MARTIN, Individually and as
                             Administrator of the Estate of Johnnie Mae King

                                       Original Mandamus Proceeding

                                                     ORDER

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

        This original proceeding was initiated in June 2013. This court dismissed the original
petition for writ of mandamus for lack of jurisdiction on June 25, 2013. 1 The court then issued an
order on July 23, 2013 denying relator’s motion for rehearing and granting relator’s request for
leave to file an amended petition. In an opinion issued October 23, 2013, this court denied
relator’s amended petition for writ of mandamus which sought relief from several orders entered
in four different cases pending in four different trial courts. 2 Relator again filed a motion for
rehearing which was denied on November 21, 2013.

       On August 26 and August 28, 2014, relator filed documents titled “Notice of Appeal” and
“Corrected Notice of Appeal” styled with the cause number for this original proceeding. In these
documents, relator indicates that he intends to appeal from orders entered in Cause No. 2010-
CV-19099. Relator asserts that he should be allowed to “revive Case No. 04-13-00370-CV” and
have the subject matter of a separate pending appeal consolidated into the subject matter in this




1
  The issues raised in the original petition for writ of mandamus arose out of Cause No. 2001-PC-1263, styled In the
Matter of the Estate of Johnnie Mae King, Deceased, pending in Probate Court No. 1, Bexar County, Texas, the
Honorable Polly Jackson Spencer, presiding.
2
  The issues raised in the amended petition filed in October 2013 arose out of Cause No. 2001-PC-1263, styled In
the Matter of the Estate of Johnnie Mae King, Deceased, pending in Probate Court No. 1, Bexar County, Texas, the
Honorable Polly Jackson Spencer, presiding; Cause No. 2003-TA1-02385, styled State of Texas, County of Bexar, et
al. v. Opal Gilliam, et al., pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Michael
Mery, presiding; Cause No. 2009-TA1-01454, styled Bexar County, et al. v. Rowland J. Martin Jr., et al., pending in
the 288th Judicial District Court, Bexar County, Texas, the Honorable Michael Mery, presiding; and Cause No.
2004-TA1-02802, styled County of Bexar, et al. v. Opal Gilliam, et al., pending in the 224th Judicial District Court,
Bexar County, Texas, the Honorable Michael Mery, presiding.
original proceeding. 3 The panel has considered the relator’s request to revive this original
proceeding and the request is DENIED.

       On September 4, 2014, relator filed a separate “Motion to Reopen with Leave to File
Second Amended Petition for Extraordinary Relief.” In this motion, relator additionally requests
leave to file an amended petition in this original proceeding. The panel has considered this
motion and it is also DENIED.

        To the extent that relator is seeking to file a new appeal of recently entered orders other
than those orders complained of in the existing Appeal No. 04-14-00483-CV, relator must file
notices of appeal in accordance with Tex. R. App. P. 25.1 without including the cause number
for this original proceeding and without requesting any action with regard to his previously filed
petitions for writ of mandamus, which have been fully and finally determined by this court.

        It is so ORDERED on September 8th, 2014.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




3
  Relator filed a notice of interlocutory appeal on July 8, 2014. The appeal has been assigned Appeal No. 04-14-
00483-CV, styled Rowland Martin Jr. v. Edward Bravenec and The Law Office of McKnight and Bravenec, and is
presently pending before this court.